IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ROBERT PAUL OCHALA,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-3524

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 11, 2017.

An appeal from the Circuit Court for Franklin County.
Kathleen F. Dekker, Judge.

Robert Paul Ochala, pro se, Appellant.

Pamela Jo Bondi for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, and WINSOR, JJ., CONCUR.